                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF LOUISIANA


ROSLYNN BIENEMY , ET AL.                              CIVIL ACTION


VERSUS                                                NO: 18-5574


CHATEAU D’ ORLEANS                                    SECTION “H” (1)
APARTMENTS, ET AL.




                             ORDER AND REASONS
         The Court now examines subject matter jurisdiction sua sponte. On
August 29, 2018, Magistrate Judge van Meerveld partially granted Plaintiffs’
request for leave to amend their Complaint. 1 As a result, Defendant Gulfway
Terrace Associates, LP d/b/a Chateau D’Orleans Apartments (“Gulfway”) was
substituted for the Defendant previously identified as Chateau D’Orleans
Apartments. 2 In their Amended Complaint, Plaintiffs allege that Gulfway is “a
foreign partnership licensed to do and doing business in the State of
Louisiana.” 3



1   Doc. 45.
2   See Docs. 45, 46.
3   Doc. 46.

                                      1
        Defendants removed this case on diversity grounds on June 1, 2018. 4 At
that time, Gulfway’s citizenship was not at issue because Gulfway was not yet
a party to this suit. Meanwhile, on July 6, 2018, Plaintiffs filed a Motion to
Remand this suit to state court. 5 This Motion was pending when Plaintiffs filed
their Amended Complaint in which Gulfway was first joined as a Defendant in
this suit. 6 In that Amended Complaint, Plaintiffs failed to plead sufficient facts
to show Gulfway’s citizenship for the purposes of 28 U.S.C. § 1332.
Nevertheless, because it is Defendants, not Plaintiffs, who seek a federal forum
in this case, the burden to prove Gulfway is diverse from Plaintiffs lies with
Defendants. 7 Nowhere in any of the motions or responses filed with this Court
have Defendants alleged facts to show Gulfway’s citizenship.
        Gulfway is a limited partnership. 8 The citizenship of a limited
partnership is determined by the citizenship of all its members, which for a
limited partnership includes all general and limited partners. 9 Because no
party has alleged the citizenship of Gulfway or its members, this Court cannot
determine the citizenship of Defendant Gulfway.
        Under 28 U.S.C. § 1447, district courts possess the authority in removed
cases to “issue all necessary orders and process to bring before it all proper
parties . . .” Accordingly, Defendants must file an Affidavit with this Court
identifying the citizenship of Defendant Gulfway within 10 days of this Order.




4   Doc. 1.
5   Doc. 17.
6   See Doc. 46.
7   See Howery v. Allstate Ins. Co., 243 F.3d 912, 916 (5th Cir. 2001) (“[T]he burden of
    establishing federal jurisdiction rests on the party seeking the federal forum.”).
8   See Doc. 46.
9   See Carden v. Arkoma Assocs., 494 U.S. 185, 195 (1990).

                                            2
                                  CONCLUSION
      For the foregoing reasons, the Court finds that Defendants have failed
to adequately allege diversity of citizenship. Defendant is granted leave to file
an Affidavit identifying the citizenship of Defendant Gulfway within 10 days
of this Order. Failure to timely file the Affidavit will result in dismissal for lack
of subject matter jurisdiction.


                      New Orleans, Louisiana this 2nd day of October, 2018.




                                       ____________________________________
                                       JANE TRICHE MILAZZO
                                       UNITED STATES DISTRICT JUDGE




                                         3
